Citation Nr: 0000318	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  96-08 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Whether new and material evidence has been submitted with 
which to reopen the veteran's claim for service connection 
for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for bronchitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1951 to 
September 1953.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an August 1995 
rating decision of a Regional Office (RO) of the Department 
of Veterans Affairs (VA), which found no new and material 
evidence had been submitted with which to reopen the 
veteran's claim for service connection for bilateral hearing 
loss.  Claims for service connection for tinnitus and 
bronchitis were also denied.  The veteran filed a timely 
notice of disagreement and substantive appeal, perfecting 
this appeal.  A personal hearing at the RO was afforded the 
veteran in March 1996.  

The veteran's claim was first presented to the Board in May 
1997, at which time it was remanded for a hearing before a 
traveling member of the Board.  It was returned to the Board 
in August 1998, at which time it was again remanded for 
additional development.

REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The veteran seeks service connection for bronchitis and 
bilateral tinnitus, and to reopen a previously denied claim 
for service connection for bilateral hearing loss.  According 
to his testimony at his May 1998 Board hearing, he had 
approximately 10 years of service in the Reserves/National 
Guard, not all consecutive, ending in 1980.  As noted in the 
representative's statement of december 1999, the clams folder 
does not include records pertaining to the veteran's periods 
of reserve serve service.  In the recent case of Hayre v. 
West, 188 F.3d 1327 (Fed. Cir. 1999), the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) elaborated 
on the VA's responsibility to obtain a veteran's service 
medical records.  Specifically, the Federal Circuit stated 
the VA must make more than a single attempt to locate such 
records, and must inform the veteran of their absence, so 
that he may independently seek to obtain them.  Hayre at 
1331-32.  Furthermore, the U. S. Court of Appeals for 
Veterans Claims (Court) has held that the VA has a duty to 
inform the veteran of the type of evidence needed to 
substantiate his or her claim.  Robinette v. Brown, 8 Vet. 
App. 69 (1995); see 38 U.S.C.A. § 5103(a) (West 1991).  Thus, 
this appeal must be returned to the RO so that the veteran's 
reserve service, if any, may be verified.  In light of the 
above, this claim must be remanded for the following 
additional development:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.  

2.  The RO must verify and document all 
of the veteran's periods of active duty 
and active duty for training.

3.  The RO must ensure that all pertinent 
records of treatment are associated with 
the claims folder, including, but not 
limited to, the veteran's service medical 
records from his period(s) of 
Reserve/National Guard service between 
1953 and 1980.  If such records are not 
available, or the veteran had no such 
service, the RO must so state for the 
record.  

4.  After completion of all requested 
development, the RO should review the 
veteran's claims.  If the actions taken 
remain adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case.  They 
should then be afforded a reasonable 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



